—Appeal by the de*722fendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered November 20, 1998, convicting him of operating a motor vehicle while intoxicated, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that various comments made by the prosecutor during summation constituted reversible error is largely unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951; People v Bryant, 163 AD2d 406). In any event, the prosecutor’s remarks were fair comment on the evidence, fair response to the remarks made by defense counsel during summation, not so egregious as to have denied the defendant a fair trial, or harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Sperling, 272 AD2d 419; People v Patrona, 232 AD2d 432; People v Roopchand, 107 AD2d 35, 36, affd 65 NY2d 837). Krausman, J. P., Goldstein, Feuerstein and Schmidt, JJ., concur.